Title: To George Washington from Benjamin Harrison, Sr., 25 October 1782
From: Harrison, Benjamin, Sr.
To: Washington, George


                  
                     Dear Sir
                     Virginia In Council Octor 25th 1782
                  
                  In June 1780 a party of British Troops and Nothern Indian made an incursion into Kentuckey and carried of between three and four Hundred people to detroit and its neighbourhood, where I am inform’d the Men are at present detain’d, and many of the poor Women separated from their Husbands and given to the Indians who use them as Slaves this piece of Cruelty calls for redress, and I know of no person so proper to demand it as yourself, with whom the power of negotiating things of this Sort rests.  I think under the Cartel settled by General Greene with the commanding Officer at Charles Town these poor people have a just right to their enlargment, by it all prisoners of War on both sides in the Southern States taken before the 19th of June 1781 were to be set at Liberty and those on Parole were discharged from it, the agreement extended to this State and in consequence of it many persons that had fallen into the Hands of the Enemy were discharged.  If you think with me I make no doubt you will take the necessary Steps for their enlargment, and their being sent under an escort either to fort Pitt or to our own garrison at the Falls of Ohio, which last place would be most agreeable to them as being nearer Home.
                  A very Considerable sum of money has been received under the last Act of Assembly for recruiting this States Quota of Troops for the Continental Army, and put into the Hands of Officers of the Line to recruit with, their Success has not answered my expectations some men are rais’d but I can’t inform you how many having had but few returns.  What to attribute the want of success to I know not tho’ I am inclined to think some of the Officers are not so assiduous as they should be and rather throw a damp on the Service than encourage it, but I cannot think there are many of this Stamp as they are in general men of great worth and Honor, one of them I am inform’d has openly declared that he will pay himself in the first Instance the Arrears due to him, and if there is any left he will apply it as the Law directs; I have pointed this Gentleman out to General Muhlenberg with the Proof to the fact, and requested him to proceed with rigor against the Offender, lest it should grow into a practice if overlook’d, and I think it will be of infinite Service if your Excellency will also say something to him on the Subject.
                  It gives me great pleasure to hear that you are well, and that you are at the Head of a numerous and well disciplined Army, no endeavours of mine shall be wanting to increase it, being fully convinced it will be the most prevailing Argument with the Enemy to come into a speedy and honorable Peace.  I most sincerely wish you every felicity and am with Sentiments of the greatest Attachment Your Excellency most Obedient and most humble Sert
                  
                     Benj. Harrison
                     
                  
               